[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The parties intermarried on June 6, 1992, in Greenwich, Connecticut. The plaintiff has been a lifelong resident of this State. There are no children issue of the marriage. The evidence indicates that the marriage has irretrievably broken down. Judgment may enter dissolving the marriage on that ground.
The court has considered the criteria set forth in Connecticut General Statutes Sections 46b-62, 46b-81 and 46b-82
in reaching the decisions reflected in the orders that follow.
The following orders may enter:
(1) Neither party shall pay periodic alimony to the other.
(2) The plaintiff shall return the following items of personal property to the defendant: Camera, VCR, two hand-held massagers, family heirlooms.
(3) The parties shall each be responsible for one-half of any amount due and owing to the Internal Revenue Service arising out of the jointly filed tax return for 1992.
(4) Each party shall be responsible for his and her own attorney's fees as well as the liabilities listed on his and her financial affidavit.
(5) Each party is awarded the assets listed on her and his financial affidavits.
(6) The defendant shall pay to the plaintiff as an assignment of property the sum of $4,000.00.
Judgment may enter accordingly.
NOVACK, J.